(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
Por ouaNto, se ña solicitado la desestimación del re-curso que se dice interpuesto en este caso por medio de un escrito que contiene únicamente la siguiente alegación: ‘ ‘ Que se desestime la apelación interpuesta por el demandante por no ñañer radicado en tiempo la transcripción de la eviden-cia;” y
Por cuanto, ese escrito no coloca al Tribunal Supremo en condiciones de actuar debidamente ya que no contiene los da-tos necesarios sobre el pleito, la sentencia que recayera y su fecha, la interposición del recurso y lo ocurrido al tramitarlo, con expresión de fechas, ni viene acompañado de documento alguno creditivo de los hechos que debieron haberse alegado y que pudieron servir de base para llegar a la conclusión que el escrito contiene,
Por tanto, no ha lugar ala desestimación solicitada.